Title: Abigail Adams to William Smith Shaw, 23 December 1798
From: Adams, Abigail
To: Shaw, William Smith


          
            dear William
            Quincy December 23d 1798
          
          I was much obliged to you for sending me the answer to Barlows Letter. our Printers in Boston are very inattentive to many publications which would be usefull whilst they print very purile peices— Barlows Letter made its first appearence the last week in the Centinal. I design it shall be succeeded by the replie, tho I think it a very partial one and that it treats Barlow with much more respect than the infamous Letter merrits— I say of America, as Gibbons did of England in the Year 92, “that if America with the experience of her own happiness, and the knowledge of French perfidy and French calamities should be seduced to Eat the apple of Security, she would indeed deserve to be driven from the Paradice which she enjoys.” [“]every dog has his day: and these Gallic dogs have had their day of most insolent prosperity” had Gibbon lived to this day, what would have been his reflections upon the fate of Buonaparte?
          you sent me two Auroras one of which containd a most insolent comment upon the Presidents speech. a Friend also sent me the Chronical. it certainly had not taken its Lesson, for in that I read in a publication full of invective against Great Britain—& apprehension of war with France, “the writer says at this Eventfull period, when nothing but darkness is visible on our political horizon: the speech of the President has appeard like a star Emerging from the storm-threatening clouds, and the patriotic fears of true Americans have subsided. we shall preserve our dignity without craving the assistance of the potentates of the old world” “The situation of Europe is incalculable” we think as the first Majestrate wonderfully gracious and condescending! the answer of the House of Rep’s will have a happy effect upon the union and politicks of the states. it looks as if French influence was sunk very low it will also have an influence in Europe. I most sincerely wish that all party bickerings & personal resentments would yeald, to the Great and momenteous National interests, that they would conduct, so as to command respect;
          
          Mr Harper is a good many years younger than Nestor—yet aims to be the Chief leader—
          
            “Then Nestor spoke, for wisdom long approvd
            And slowly rising, thus the council mov’d
            Age bids me speak, nor shall the advice I bring
            distaste the people, or offend the King”
          
          a young man should be modest and diffident, but praise and adulation are great corrupters of the Heart, and a Man, is never, in so much danger from his Enemies, as from his flatterers—
          William, I write to you with a freedom which you must make, only a prudent use of and as women are not Masons, or bound to keep secrets, they are entitled to a greater latitude of speech than Men— I think mr Harper a Man of tallents, and a usefull Member he might be still more so, if he husbanded his tallants with prudence and discretion— there are Gentlemen in that House whose opinions are more respected, and who have more influence than mr Harper;
          I have written you a long Letter—rather censorious, I believe, but as I have not any body to talk politicks to this Evening, I have amused myself by writing them
          Continue to send me the papers which contain any thing interesting, and believe me / your affectionate
          
            Aunt A Adams
          
        